443 F.2d 374
BRUNSWICK CORPORATION, Plaintiff-Appellant,v.Howell W. CLEMENTS, Defendant-Appellee.
No. 20763.
United States Court of Appeals, Sixth Circuit.
October 30, 1970.

Spears, Moore, Rebman & Williams, Thomas S. Kale, Chattanooga, Tenn., for appellant.
Sizer Chambliss, Turner & Davis, Chattanooga, Tenn., for appellee.
Before WEICK, CELEBREZZE and BROOKS, Circuit Judges.

ORDER

1
A motion to dismiss this appeal has been filed by defendant-appellee and the case has been assigned pursuant to Rule 3(e) of this Court. The appeal is from the order entered in this action by the District Court on the Mandate of the Court of Appeals and from the order of the District Court refusing to grant a further hearing premised on plaintiff-appellant's interpretation of this Court's opinion in the original appeal (Brunswick Corporation v. Howell W. Clements, Trustee, No. 19,689, 6 Cir., 424 F.2d 673). The District Court, in denying the request for a hearing, held that appellant's interpretation of this Court's opinion was incorrect; raised questions not pertinent to the controlling issue; and that the opinion and mandate of this Court was clear. We agree.


2
The motion to dismiss filed by appellee is sustained and it is ordered that the appeal is dismissed.